CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first biasing member” in claim 20 and “second biasing member” in claim 25.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krystyna Colantoni (reg. #: 60226) on 28 December 2021.

The application has been amended as follows: 


Claims
The following claims are amended to obviate issues of new matter under 35 U.S.C. 112(a):

24. (Currently Amended)   The rocker arm assembly of claim 23, wherein the secondary oil control cavity comprises a gland configured to receive the . 

30. (Currently Amended)  A rocker arm assembly comprising:
a valve side rocker arm portion; 
a first primary pin nested in the valve side rocker arm portion and a second primary pin nested in, the second primary pin configured to selectively extend and retract within the first primary pin;
a cam side rocker arm portion configured to selectively rotate relative to the valve side rocker arm portion; and
a first secondary pin nested in the cam side rocker arm portion and a second secondary pin nested in the  the second secondary pin configured to selectively extend out of and retract within the first secondary pin, 
wherein the first primary pin and the second primary pin , and 
wherein one or more of the first primary pin, the second primary pin, the first secondary pin, and the second secondary pin are controlled to selectively switch the rocker arm assembly into a full lift mode, a partial lift mode, and a lost motion lift mode.

31. (Cancelled)
 first secondary pin 

33. (Currently Amended)  A rocker arm assembly comprising:
a valve side rocker arm portion; 
a primary latch pin assembly nested in the valve side rocker arm portion and biased to selectively extend in 
a cam side rocker arm portion configured to selectively rotate relative to the valve side rocker arm portion; and
a secondary latch pin assembly nested in the cam side rocker arm portion and biased to oppose the primary latch pin assembly, the secondary latch pin assembly  selectively extend out of and retract within 
wherein a combined movement of the primary latch pin assembly and secondary latch pin assembly is configured to selectively switch the rocker arm assembly into a full lift mode, a partial lift mode, and a lost motion lift mode.

34. (NEW)  The rocker arm assembly of claim 30, wherein a portion of the second secondary pin is configured to selectively extend out of the first secondary pin and into a rim of the valve side rocker arm portion. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the rocker arm assembly of claims 16 and 33, the inclusion of:
“wherein a combined movement of the primary latch pin assembly and secondary latch pin assembly is configured to selectively switch the rocker arm assembly into a full lift mode, a partial lift mode, and a lost motion lift mode” was not found.
In the rocker arm assembly of claim 30, the inclusion of:
“wherein one or more of the first primary pin, the second primary pin, the first secondary pin, and the second secondary pin are controlled to selectively switch the rocker arm assembly into a full lift mode, a partial lift mode, and a lost motion lift mode” was not found.
The prior art of Gelez et al. (FR 2 990 483 A1) teaches a rocker arm assembly comprising a valve side rocker arm portion configured to rotate relative to a cam side rocker arm portion, and a latch pin assembly disposed in the valve side rocker arm portion and the cam side rocker arm portion, the latch pin assembly configured to move so as to switch the rocker arm assembly between a full lift mode, a partial lift mode, and a lost motion lift mode.  The prior art, however, does not fairly teach or suggest a latch pin assembly comprising a primary latch pin assembly disposed in the valve side rocker arm portion and a secondary latch pin assembly disposed in the cam side rocker arm portion which cooperate to execute the full lift mode, the partial lift mode, and the lost motion lift mode as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746